Gaynor, J.:
The respondent has a retaining wall 8 feet wide at the base .and . 2 feet at jibe tqp along its sunken railroad -right of way against the appellants’ land. The base of such wall was one foot over on the appellants’ land, and this proceeding was begun to acquire the.strip encroached upon. After appearing,-the appellants allowed-judgment to be taken by default: A motion was afterwards made by the respondent while the'commissioners, were still sitting to correct the description in the petition and-judgment. The introductory words of such description, and the map referred- to in it, which exhibited-the wall, showed the-strip-one foot wide'to be taken, but in the-description by metes and bounds the lines were not run correctly. The correction asked for was -only of a -clerical error, and the court was authorized to make it (Code Civ. Pro. §§ 723, 3368).
The order should be affirmed.
WóomwÁRp, -Jenics, Bien and :Millee, JJ., concurred.
Order affirmed,, with, ten dollars costs, and disbursements.